

 
EXHIBIT10.1

 
--------------------------------------------------------------------------------


TOP INTEREST INTERNATIONAL LIMITED.


AND


SHENZHEN DINGYI INVESTMENT CONSULTING COMPANY CO., LTD


----------


Agreement on Transfer of Shares of SHENZHEN XIN KAI YUAN INFO CONSULT CO.,LTD.


----------




SEPTEMBER 22, 2008




--------------------------------------------------------------------------------






 

 

--------------------------------------------------------------------------------




 
Party A: TOP INTEREST INTERNATIONAL LIMITED.


Registration Number: 535643


Registration address: 16th FL, Office Tower, Convention Plaza, 1 Harbour Rd,
Hong Kong


(Here in after the "Transferor")




Party B: SHENZHEN DINGYI INVESTMENT CONSULTING COMPANY CO., LTD


Registration Number: 440301103034433


Registered address: Room A01-2, 15th FL, An Lian Tower, 4018 Jin Tian Rd,
Shenzhen, China


(Here in after the "Transferee")




WHEREAS:


     1. SHENZHEN XIN KAI YUAN INFO CONSULT CO., LTD (hereinafter "Xin Kai Yuan")
is an information search platform that is engaged in the business of providing
information search engine, online web application and image designing service.
It is legally established on February 24th, 2004 and validly existing under
Chinese laws. Its registered capital is RMB $1,000,000. The transferor Top
Interest International Limited owns 70% of Xin Kai Yuan’s total equity interest;
Lian Haibin owns 20% of Xin Kai Yuan’s total equity interest; Liu Yi Ming owns
10% of its total equity interest.


     2. The Transferee is a legal entity legally established and
validly existing under the laws of PRC. It desires to accept all shares of Xin
Kai Yuan held by the Transferor.


     In consideration of the foregoing share transfer, the parties hereby
agree as follows through friendly consultation in accordance with relevant laws
and regulations and in the spirit of mutual benefit, honesty and good faith:


I. Share Transfer


     1. The Transferor agrees to transfer all of its shares of  Xin Kai Yuan to
the Transferee on the Transfer Effective Date (as defined hereinafter) provided
under Article III of this Agreement according to terms and conditions of this
Agreement. The Transferee agrees to accept such shares according to terms and
conditions of this Agreement (hereinafter "Share Transfer Agreement").


     2. Unless otherwise provided under this Agreement, the Transferee
shall become the legal owner of the shares contemplated to be transferred under
this Agreement and have all rights and obligations in respect of Share Transfer
(such rights including all rights, interests and duties in respect of
its contribution), and the Transferor shall not have any right, obligation
or responsibility in respect of Share Transfer, as of the Transfer Effective
Date provided under Article III of this Agreement.
 
 
-2-

--------------------------------------------------------------------------------



 
     3. The parties hereto agree to effect all procedures in respect of
Share Transfer according to the terms and time provided under this
Agreement, including without limitation securing approval documents for
Share Transfer/acceptance according to the laws of their respective
incorporation place.


     4. The Transferor shall transfer to the Transferee any and all
materials held by the Transferor necessary for appropriate exercise of
shareholder rights by the Transferee as of the Share Transfer Effective Date of
this Agreement, including without limitation board resolutions and minutes of
Xin Kai Yuan, all seals of Xin Kai Yuan (including without limitation corporate
seal, finance seal and contract seal), approval documents of Xin Kai Yuan,
approval documents from PRC governmental authorities, business license
(originals and copies), certificates, checkbooks, materials relating to bank
account and changes
Thereto property title documents and approvals.


II. Share Transfer Price and Payment


     1. The parties hereto agree that the price of Share Transfer is RMB $1.00
(hereinafter "Share Transfer Price") and the transferee agrees to take all the
obligations and debt of Xin Kai Yuan in respect of the ownership of equity
interest as of  the Share Transfer Effective date.


     2. The parties hereto agree that the Transferee shall pay to the Transferor
RMB $1.00 by cash upon the Share Transfer Effective date. If Share Transfer
fails to be effective within 90 days after execution of this Agreement by
reasons other than those on the part of the Transferee after the Transferee
effected the payment to the Transferor, the Transferor shall refund to the
Transferee full amount of the payment at the earlier of: (1) within five working
days after the Transferor is expressly informed that Share Transfer fails to be
effective as scheduled, or (2) 90 days after execution of this Agreement.


III. Effective Date of this Agreement and of Share Transfer


     1. This Agreement shall be effective upon execution by the parties
hereto or their respective authorized representatives and affixture of seals.


     2. Share Transfer contemplated under this Agreement shall be effective
upon realization of all conditions precedent set out below, and the date
of realization shall be Share Transfer Effective Date:


 
        (1)  This Agreement is legally executed by the parties hereto or
their respective authorized  representatives;



 
        (2)  This Agreement and the Share Transfer contemplated hereunder
are approved for  transfer/acceptance by the respective authorities
of Transferor and Transferee;



 
        (3)  This Agreement and the Share Transfer contemplated hereunder
are approved by the original  approval authority, all the filing and
registration process with the Chinese Administration of Industry and Commerce
have been completed in accordance with the relevant PRC rules and regulations,
and approval documents by are secured;



 
        (4)  Other legal documents required for the Share Transfer have been
appropriately secured and relating procedures or formalities have been validly
effected.



     3. The parties hereto shall, in good faith, complete any
activities necessary for effecting the Share Transfer provided hereunder within
90 days after this Agreement is effective or any time otherwise agreed upon
by both parties, including without limitation executing or causing third party
to execute any document or application, or securing any relevant approval,
consent or permit to effect performance of this Agreement.
 
 
-3-

--------------------------------------------------------------------------------



 
     4. The Transferor agrees that the Share Transfer shall not be
effective until all conditions precedent set out in Section 2 of this Article
are realized within agreed-upon time, and the Transferee bears no liability
therefore unless the failure of such realization is caused by the error of the
Transferee. If such condition precedent fails to be realized according to the
terms or within the time provided hereunder due to the error of the Transferor,
the Transferor shall be liable to any losses or expenses thus incurred by the
Transferee; if such condition precedent fails to be realized according to the
terms or within the time provided hereunder due to the error of the Transferee,
the Transferee shall be liable to any losses or expenses thus incurred by the
Transferor.


IV. Representations, Covenants and Warranties of the Transferor


     1. Xin Kai Yuan is a limited liability company legally established
and validly existing under Chinese laws. The Transferor has duly paid up
its subscribed capital in light of capital percentage and secured
corresponding share rights according to laws. The Transferor has performed all
of its obligations as shareholder in strict compliance with articles of
association of Xin Kai Yuan.


     2. The Transferor has all rights, powers and authorities to enter into
and perform all duties and responsibilities under this Agreement. This Agreement
is legally binding upon the Transferor upon execution.
 
     3. The Transferor legally and actually owns the shares intended to
be transferred under this Agreement, and is capable in right and action to
transfer such shares, and has secured all necessary approvals therefore.


     4. Execution or performance of this Agreement by the Transferor does
not breach laws, articles of association, contracts, agreements or any other
legal documents which the Transferor is subject to.


     5. The shares intended for transfer are complete and have not been
pledged subject to any preferential right or any third party interest, or have
any right defect.


     6. The balance sheet of Xin Kai Yuan and other financial materials
and information provided by the Transferor to the Transferee are complete, true
and accurate. Except for the liabilities (including actual liabilities
and contingent liabilities) disclosed by the Transferor to the Transferee, Xin
Kai Yuan has no other liabilities ("Undisclosed Liabilities"). If any
Undisclosed Liabilities exist, the Transferor shall be liable for its full
repayment. If the Transferee or Xin Kai Yuan suffers any loss due to Undisclosed
Liabilities, the Transferor shall be liable to all damages therefore.


     7. There exists no breach of law, proceedings or potential proceedings
in respect of tax, accounting, employment, insurance and property of Xin Kai
Yuan.
 
V. Representations, Covenants and Warranties of the Transferee


     1. The Transferee is the legal person legally established and
validly existing under the laws of PRC.


     2. The Transferee has full rights to conduct the matters in respect
of accepting shares from the Transferor as provided under this Agreement, and
has secured all approvals and/or authorizations in respect of execution
and performance of this Agreement.
 
 
-4-

--------------------------------------------------------------------------------



 
     3. Execution or performance of this Agreement by the Transferee is in
no breach of the laws, articles of association, contracts, agreements or
other legal documents which the Transferee is subject to.


     4. The Transferee shall perform the obligation of paying transfer price
to the Transferor in strict compliance with terms of this Agreement, and
warrant not to withdraw contribution after such payment obligation is fulfilled
and the registration of the company is changed.


VI. Confidentiality


    Unless expressly required by relevant Chinese laws and regulations, relevant
articles of association, or other applicable laws and regulations, no party
shall disclose the terms of this Agreement to any third party other than the
parties hereto without the prior written consent of the other party before
completion of the transaction.


VII. Fees and Expenses


     1. The parties hereto agree to bear their respective fees incurred
for engagement of lawyers, accountants, appraisers, financial advisors and
other professionals.


     2. Any taxable liability incurred under the Share Transfer shall be paid by
the Transferor and the Transferee respectively according to PRC laws.


     3. Any other expenses occurred in connection with the Share
Transfer (including without limitation the expenses relating to change
registration at I Chinese Administration of Industry and Commerce bureau) shall
be equally paid by the Transferor and the Transferee.


VIII. Other Matters relating and Amendment to this Agreement


     1. The parties hereto agree to further negotiate other matters in
respect of this Agreement after execution of this Agreement and enter into
supplemental agreement in writing. Such supplemental agreement constitutes an
integral part of this Agreement.


     2. Any amendment to this Agreement shall be in writing and signed by
both parties. Any amendment or addition shall constitute an integral part of
this Agreement.


IX. Breach Liability


     1. Any party hereto shall be deemed in breach of this Agreement if
such party:


          (1)  fails to perform any obligation under this Agreement;


          (2)  breaches any of its representation, covenant or warranty
made under this Agreement; or


          (3)  its representation or warranty made under this Agreement
is inconsistent with facts or  misleading (in good faith or in bad faith).


     2. Under occurrence of such breach, the non-breaching party has the
right to require the breaching party to correct within 10 days; if the breaching
party fails to correct within the specified time, the non-breaching party has
the right to terminate this Agreement and claim damages from the breaching
party.
 
 
-5-

--------------------------------------------------------------------------------



 
     3. The parties hereto covenants to each other that without prejudice to
the right to claim damages by the non-breaching party against the breach
of covenant, warranty or obligation by the breaching party under this
Agreement, the breaching party shall be liable to the following damages as
required by the non-breaching party:
 
 
          (1)  A certain sum of damages which is sufficient to restore both
parties to the status as if the  Agreement is not breached;



 
          (2)  Expenses or costs directly or indirectly incurred by the 
non-breaching party arising out of the breach of the Agreements (including
without limitation litigation, arbitration and/or lawyer fees reasonably
incurred by the non-breaching party).



X. Dispute Resolution


     1. Any dispute arising out of or relating to this Agreement shall
be settled by the parties hereto through friendly consultation.


     2. If any dispute is not settled through friendly consultation by
the parties hereto within thirty days after its occurrence, such dispute shall
be submitted to the Chinese Court for arbitration according to its rules then in
effect. The award of arbitration is final and binding upon both parties. The
seat of the arbitration is in Shenzhen, China.


     3. If any provision of this Agreement shall be determined to be
invalid according to relevant laws, the remaining of this Agreement shall
continue to be valid and enforceable.


XI. Applicable Laws


     The execution, validity, interpretation and performance of this
Agreement, and dispute resolution thereof shall be governed by relevant laws of
China.


XII. Agreement Right


     No party shall assign its rights under this Agreement without prior
written consent of the other party. Respective successors and permitted assigns
of the parties hereto are subject to provisions of this Agreement.


XIII. Entire Agreement


    This Agreement constitutes all representations and agreements between the
parties hereto and supersedes all prior oral and written representations,
warranties, understandings and agreements between the parties relating to the
subject matter of this Agreement. The parties hereto agree and acknowledge that
any representation or covenant that is not provided under this Agreement shall
not constitute basis of this Agreement and, therefore, shall not be the basis to
determine respective rights and obligations of the parties or to interpret terms
and conditions of this Agreement.


 
-6-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the date first written above.




By:
/s/                                                                               
    
 
Party A: TOP INTEREST INTERNATIONAL LIMITED.


Legal Representative/Authorized Representative:


Date: September 22, 2008


 
By:
/s/                                                                                
               
 
Party B: SHENZHEN DINGYI INVESTMENT CONSULTING COMPANY CO., LTD


Authorized Representative:


Date: September 22, 2008
 
 
 


 